Citation Nr: 0328742	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  99-15 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.

ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1946 
to May 1949.  He died in April 1986; the appellant is the 
veteran's son.  He is not represented in connection with this 
appeal.

This case was the subject of two prior Board decisions, one 
in December 2000 and one in June 2002.  This case has also 
been the subject of two Orders of the Court of Appeals for 
Veteran Claims (hereinafter, "the Court").

The first Court Order was in May 2001.  In it, the Court 
vacated the Board's December 2000 decision and remanded the 
matter to the Board for further review of the appeal in light 
of the enactment of the Veterans Claims Assistance Act of 
2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In a June 2002 
decision, the Board again denied the appellant's appeal, and 
the appellant again appealed to the Court.  However, it was 
then discovered that the claims file had been lost since the 
June 2002 Board decision.  By Order dated in March 2003, the 
Court vacated the Board's June 2002 decision and remanded the 
matter in order to reconstruct the claims.  


REMAND

As noted above, the Court remanded this case to the Board in 
order to reconstruct the veteran's claims file.  Therefore, 
the Board must remand this case to the Regional Office (RO) 
in order to have the claims file reconstructed.

Certain items of evidence were received in 2003 subsequent to 
the last Board decision.  Without the claims file, it cannot 
be ascertained whether or not these items of evidence are 
duplicates of evidence already of record.  Under the 
circumstances, the RO should review the evidence received in 
2003. 

Additionally, preliminary review of the record suggests that 
the appellant has not been notified of the provisions of The 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
VCAA provides, among other things, for notice and assistance 
to claimants under certain circumstances.  VA has issued 
final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  In circumstances where the RO 
failed to notify the appellant of the VCAA, the Board had 
been sending letters to appellants, under the provisions of 
38 C.F.R. § 19.9(a)(2)(ii), informing them of certain 
provisions of the VCAA.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  However, this regulatory provision was also recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board also notes at this point that pursuant to 38 
U.S.C.A. § 5103(a), upon receipt of a complete or 
substantially complete claim, VA must notify the claimant and 
claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  Appropriate action 
to ensure compliance with this recent judicial decision is 
also necessary.  



Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  
The appellant should also be advised of 
the time period for submitting new 
evidence to ensure compliance with 
Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).

2.  Pursuant to the March 2003 Court 
order, the RO should take all appropriate 
and necessary actions to reconstruct the 
claims file.

3.  Once the claims file has been 
reconstructed to the extent possible, the 
RO should then review the record and 
determine if the benefit sought can be 
granted.  If the benefit is not granted 
in full, the appellant should then be 
furnished an appropriate supplemental 
statement of the case and be given an 
opportunity to respond, if necessary.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




